Title: Order of Cantonment, November 1779
From: Washington, George
To: 


        
          [November 1779]
        
        General Poor’s brigade to be Cantoned at Danbury—or, in preferen⟨ce⟩ to this—at Ridgefield if quarters can be had in houses—thereby rendering the building of Hutts unnecessary & a movement in case of any operation of the enemy not very inconvenient. This Brigade to have an eye to the Sound towards Norwalk Fairfield &ca—and to have orders in case the enemy shd discover an intention to make a descent upon any part of Connecticut to give every assistance & opposition without waiting further Orders. In other respects to be subject to the Orders of the Officer commanding on the No. River.
        Moylans, Sheldons, & Baylors Regiments of light Dragoons with Beldings Corps, are to be quartered as near this Brigade as the Country on acct of Forage &ca will admit & to be drawn into as compact order as they can be. The Cavalry to furnish for the advanced Corps of light Troops near the enemy’s lines & to be reliev’d once a fortnight A Captn two Subs & 20 Men.
        One of the Massachusetts Brigades may be Incamped—near the Continental Village—the other three quartered at West point & the Posts thereabout—These four Brigades are to furnish garrisons for Kings ferry on both sides—& 4 or 500 light Troops in advance towards the enemys lines for the purpose of covering (in conjunction with the party of Horse beforementioned) the Country below. to be relieved once a fortnight.
        The North Carolina Brigade (if it should not go Southerly) is to take its old position at Paramous—& to repair upon any movement of the enemy on the No. River, or on their left flank immediately to the gorge of the Mountain by Suffrans.
        Colo. Paulings Corps to take Post at the Gorge of this Mountain at the old Barracks.
        The main Army is to take Post some where back of Quibble town in a strong position which is to be secured by slight works of defence cas⟨t⟩ up after the Huts are built. from hence light Troops are to be detach⟨ed⟩ & in conju[n]ction with the Jersey State Regiment to guard the shore from Newark to Perth-Amboy. From hence also, a detachment is to be sent into Monmouth; & aided by a party of Lees light Dragoons endeavour to stop the

communication with New York from tha⟨t⟩ Quarter. These detachments to be relieved once a fortnight also.
        Lee’s Partizan Corps to be Quartered at Burlington from whence the above detachment is to be made.
        The Parke of Artillery may go to its old ground at Pluckamin—provided it is sufficiently covered by the main Army—if not—it must go to Morris-town & the Barracks at Pluckamin must be converted into Hospitals.
        The Marischose Corp to remain with the Army.
        The light Infantry to join their respective Corps—but to be in readiness to embody again at a day’s notice—for this purpose the Officers belonging to it are to hold themselves in perfect readiness. Light Infantry is also to be drawn from the other Corps which have not yet furnished any.
        A Small Magazine of Provisions to be established at Ringwood—& a larger one at Chester.
        The Boats after leaving a bare sufficiency for the Ferries & Garrison at West point to be hauled up—or otherwise secured in some convenient place out of the common Rout—They should be placed under the care of some person who ought to be well paid & made responsable for them.
        The Officer commanding on the No. River to fix with the Govr of the State upon a mode of calling in the Militia on a sudden emergency—& for giving and receiving mutual aid.
      